Case 6:18-cv-02081-PGB-TBS Document 1 Filed 12/04/18 Page 1 of 9 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

 MISTY CRISP,
       CRISP,

        Plaintiff,

 v.                                             CASE NO.:

 EXECUTIVE GARDEN TITUSVILLE
 HOTEL, LLC,
           LLC, a Florida Limited
 Liability Company, and ELCORNO
 MARTIN,
 MARTIN, Individually,

        Defendants.            _________/
                               _________/

                 COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, MISTY CRISP, by and through the undersigned attorney, sues

 the Defendants, EXECUTIVE GARDEN TITUSVILLE HOTEL, LLC, a Florida

 Limited Liability Company, and ELCORNO MARTIN, Individually, and

 alleges:

        1.     Plaintiff was an employee of Defendants and brings this action for

 unpaid minimum wages and proper overtime compensation, liquidated

 damages, and all other applicable relief pursuant to Fla. Const. Art. X § 24, and

 the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (“FLSA”).

                               General Allegations

        2.     Plaintiff was an employee who worked for Defendants within the

 last three years in Brevard County, Florida.

        3.     Plaintiff worked for Defendants from around October 2017 to



                                         1
Case 6:18-cv-02081-PGB-TBS Document 1 Filed 12/04/18 Page 2 of 9 PageID 2




 March 2018 as an hourly paid employee at an hourly rate of $8.50 per hour.

        4.     Plaintiff worked for Defendants in their front desk, laundry, and

 housekeeping departments.

        5.     At all times material to this cause of action, Defendant,

 EXECUTIVE GARDEN TITUSVILLE HOTEL, LLC, was an enterprise subject to

 the Florida Constitution’s provision on minimum wages and the FLSA.

        6.     At all times material to this cause of action, Plaintiff was a non-

 exempt employee and therefore entitled to overtime wages for any and all

 overtime hours worked.

        7.     Defendant, EXECUTIVE GARDEN TITUSVILLE HOTEL, LLC,

 is a Florida Limited Liability Company that operates and conducts business in

 Brevard County, Florida and is therefore, within the jurisdiction of this Court.

        8.     Defendant, EXECUTIVE GARDEN TITUSVILLE HOTEL, LLC,

 operates as a hotel in Titusville, Florida.

        9.     At all times relevant to this action, ELCORNO MARTIN was an

 individual resident of the State of Florida, who owned and operated

 EXECUTIVE GARDEN TITUSVILLE HOTEL, LLC, and who regularly

 exercised the authority to: (a) hire and fire employees; (b) determine the work

 schedules for the employees, and (c) control the finances and operations of

 EXECUTIVE GARDEN TITUSVILLE HOTEL, LLC.                    By virtue of having

 regularly exercised that authority on behalf of EXECUTIVE GARDEN




                                          2
Case 6:18-cv-02081-PGB-TBS Document 1 Filed 12/04/18 Page 3 of 9 PageID 3




 TITUSVILLE HOTEL, LLC,            ELCORNO MARTIN is/was an employer as

 defined by 29 U.S.C. § 201, et seq.

       10.    This action is brought under the FLSA to recover from Defendants

 minimum wage and overtime compensation, liquidated damages, and

 reasonable attorneys’ fees and costs.

       11.    This Court has jurisdiction over Plaintiff’s claims pursuant to 28

 U.S.C. §1331 and the FLSA.

       12.    During Plaintiff’s employment with Defendants, Defendant,

 EXECUTIVE GARDEN TITUSVILLE HOTEL, LLC, earned more than

 $500,000.00 per year in gross sales.

       13.    Defendant, EXECUTIVE GARDEN TITUSVILLE HOTEL, LLC,

 employed approximately twenty (20) employees and paid these employees plus

 earned a profit from their business.

       14.    During     Plaintiff’s    employment,   Defendant,    EXECUTIVE

 GARDEN TITUSVILLE HOTEL, LLC, employed at least two employees who

 were engaged in interstate commerce and/or handled goods, materials and

 supplies which travelled in interstate commerce, including but not limited to

 computers, cash registers, cleaning supplies, and other tools/materials used to

 run the business.

       15.    Therefore, at all material times relevant to this action, Defendant,

 EXECUTIVE GARDEN TITUSVILLE HOTEL, LLC, was an enterprise




                                          3
Case 6:18-cv-02081-PGB-TBS Document 1 Filed 12/04/18 Page 4 of 9 PageID 4




 covered by the FLSA, and as defined by 29 U.S.C. §203(r) and 203(s).

        16.    Additionally, Plaintiff is individually covered under the FLSA

 because she was engaged in interstate commerce by taking reservations from

 and charging guests from outside the state of Florida.

                    Minimum Wage and Overtime Violations

        17.    At all times relevant to this action, Defendants failed to comply

 with Fla. Const. Art. X § 24 and the FLSA because Plaintiff performed services

 for Defendants for which she was not paid full minimum wages and no

 provisions were made by Defendants to properly pay Plaintiff for all overtime

 hours worked.

        18.    During her employment with Defendants, Plaintiff was not paid

 time and one-half her regular rate of pay for all hours worked in excess of forty

 (40) per work week during one or more work weeks.

        19.    During her employment with Defendants, Plaintiff routinely

 worked overtime hours.

        20.    In addition, Plaintiff lived at Defendants’ hotel during her

 employment there. While Plaintiff was living at the hotel, Defendants

 attempted to take a lodging credit by deducting 23 hours per week from

 Plaintiff’s pay.

        21.    This attempted lodging credit was deducted from her total hours

 worked and her hourly wage was paid only on the hours worked after the




                                         4
Case 6:18-cv-02081-PGB-TBS Document 1 Filed 12/04/18 Page 5 of 9 PageID 5




 deduction, which deprived Plaintiff of the overtime premium she would have

 otherwise been entitled to.

        22.    In addition, the lodging credit exceeds the reasonable cost or fair

 value of the facilities furnished.

        23.    Defendants also “banked” some of Plaintiff’s overtime hours

 worked by withholding pay for her overtime hours with the intent to apply

 those hours worked to future weeks.

        24.    Defendants failed to pay Plaintiff for some or all of the “banked”

 hours withheld.

        25.    Plaintiff is entitled to her regular rate of pay ($8.50/hour) plus the

 half-time premium ($4.25/Overtime hour) for all hours worked in excess of forty

 (40) per week.

        26.    Based upon the above policies, Defendants have also violated Fla.

 Const. Art. X § 24 by failing to pay the full minimum wage for each hour

 worked.

        27.    Based upon the above policies, Defendants have violated the

 FLSA by failing to pay complete overtime pay for each hour worked over forty

 (40) per week.

        28.    Upon information and belief, the records, to the extent any exist

 and are accurate, concerning the number of hours worked and amounts paid to

 Plaintiff are in the possession and custody of Defendants.




                                          5
Case 6:18-cv-02081-PGB-TBS Document 1 Filed 12/04/18 Page 6 of 9 PageID 6




          COUNT I - RECOVERY OF MINIMUM WAGES (FLORIDA
                          CONSTITUTION)
                          CONSTITUTION)

       29.    Plaintiff incorporates and re-alleges paragraphs 1-28.

       30.    Plaintiff is/was entitled to be paid the minimum wage for each

 hour worked per week.

       31.    Florida’s current minimum wage rate is $8.25 per hour.

       32.    During her employment with Defendants, Plaintiff was not

 always paid the minimum wage for each hour of work performed in violation

 of Fla. Const. Art. X § 24.

       33.    As a result of Defendants’ intentional, willful and unlawful acts

 in refusing to pay Plaintiff minimum wages for each hour worked in one or

 more work weeks, Plaintiff has suffered damages plus incurring reasonable

 attorneys’ fees and costs.

       34.    Defendants did not have a good faith basis for its failure to pay

 Plaintiff minimum wages for each hour worked.

       35.    As a result of Defendants’ willful violation of the law, Plaintiff is

 entitled to liquidated damages in an amount equal to the unpaid wages.

       36.    Plaintiff demands a trial by jury.

       WHEREFORE, Plaintiff, MISTY CRISP, demands judgment against

 Defendants for the payment of all unpaid minimum wages for which

 Defendants did not properly compensate her, damages, reasonable attorneys’

 fees and costs incurred in this action, and any and all further relief that this



                                         6
Case 6:18-cv-02081-PGB-TBS Document 1 Filed 12/04/18 Page 7 of 9 PageID 7




 Court determines to be just and appropriate.


             COUNT II - RECOVERY OF MINIMUM WAGES (FLSA)

       37.     Plaintiff incorporates and re-alleges paragraphs 1-28.

       38.     Plaintiff is/was entitled to be paid the minimum wage for each

 hour worked per week.

       39.     During her employment with Defendants, Plaintiff was not paid

 the minimum wage for each week of work performed in violation of the FLSA.

       40.     As a result of Defendants’ intentional, willful and unlawful acts

 in refusing to pay Plaintiff minimum wages for each hour worked in one or

 more work weeks, Plaintiff has suffered damages plus incurring reasonable

 attorneys’ fees and costs.

       41.     Defendants did not have a good faith basis for its failure to pay

 Plaintiff minimum wages for each hour worked.

       42.     As a result of Defendants’ willful violation of the FLSA, Plaintiff

 is entitled to liquidated damages.

       43.     Plaintiff demands a trial by jury.

       WHEREFORE, Plaintiff, MISTY CRISP, demands judgment against

 Defendants for the payment of all unpaid minimum wages for which

 Defendants did not properly compensate her, liquidated damages, reasonable

 attorneys’ fees and costs incurred in this action, and any and all further relief

 that this Court determines to be just and appropriate.



                                         7
Case 6:18-cv-02081-PGB-TBS Document 1 Filed 12/04/18 Page 8 of 9 PageID 8




     COUNT III
           III - RECOVERY OF OVERTIME COMPENSATION (FLSA)

       44.      Plaintiff incorporates and re-alleges paragraphs 1-28.

       45.      Plaintiff is/was entitled to be paid time and one-half her regular

 rate of pay for each hour worked in excess of forty (40) per work week.

       46.      During her employment with Defendants, Plaintiff was not paid

 for all time worked as described above which resulted in Plaintiff not being

 paid proper overtime compensation for all overtime hours worked in violation

 of the FLSA.

       47.      As a result of Defendants’ intentional, willful and unlawful acts

 in refusing to pay Plaintiff overtime compensation for each hour worked in

 excess of forty (40) per work week in one or more work weeks, Plaintiff has

 suffered damages plus incurring reasonable attorneys’ fees and costs.

       48.      Defendants did not have a good faith basis for its failure to pay

 Plaintiff overtime compensation for each hour worked in excess of forty (40)

 per work week.

       49.      As a result of Defendants’ willful violation of the FLSA, Plaintiff

 is entitled to liquidated damages.

       50.      Plaintiff demands a trial by jury.

       WHEREFORE, Plaintiff, MISTY CRISP, demands judgment against

 Defendants for the payment of all overtime hours at one and one-half the

 regular rate of pay for the hours worked by her for which Defendants did not




                                          8
Case 6:18-cv-02081-PGB-TBS Document 1 Filed 12/04/18 Page 9 of 9 PageID 9




 properly compensate her, liquidated damages, reasonable attorneys’ fees and

 costs incurred in this action, and any and all further relief that this Court

 determines to be just and appropriate.

       Dated this 4th day of December, 2018.



                                          /S/ C. RYAN MORGAN
                                          C. Ryan Morgan, Esq.
                                          FBN 0015527
                                          /s/ JOLIE N. PAVLOS
                                          Jolie N. Pavlos, Esq.
                                          FBN 0125571
                                          Morgan & Morgan, P.A.
                                          20 N. Orange Avenue
                                          Suite 1600
                                          Orlando, FL 32801
                                          Telephone: (407) 420-1414
                                          Facsimile: (407) 245-3401
                                          Email: RMorgan@forthepeople.com
                                                  JPavlos@forthepeople.com
                                          Attorneys for Plaintiff




                                          9
